DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the water" in line 4.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the claim will be considered to recite “[[the]] water.”
Claim 4 recites the limitation "the optimal level" in line 1.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the claim will be considered to recite “[[the]]an optimal level.”
Claim 6 recites the limitation "the floats" in line 1.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the claim will be considered to recite “the one or more floats.”
Claim 7 recites the limitation "the proper depth" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the claim will be considered to recite “[[the]]a proper depth.”
Claim 7 recites the limitation "the floats" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the claim will be considered to recite “the one or more floats.”
Claim 8 recites the limitation "the outlet (exhaust)" in line 1.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the claim will be considered to recite “the exhaust outlet 
Claim 8 recites the limitation "the skimmer suction" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the claim will be considered to recite “[[the]]a skimmer suction.”
Claim 9 recites the limitation "the water" in line 3.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the claim will be considered to recite “[[the]] water.” 
Claim 9 recites the limitation "the use" in line 8.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the claim will be considered to recite “[[the]]a use.”
Claim 11 recites the limitation "the outlet (exhaust)" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the claim will be considered to recite “the exhaust outlet 
Claim 11 recites the limitation "the optional water pump and filter" in line 3.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the claim will be considered to recite “the 
The term “special design adaptor” in claim 12 is a relative term which renders the claim indefinite. The term “special design adaptor” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For examination purposes, any means of attachment will be considered to read on the claim. 
Regarding claims 13 and 14, the phrase "such as" renders the claims indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claims 2-3, 5 and 10 are rejected as depending from a rejected claim.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Marbach (US 6,224,753) view of Iacovacci (US 8,728,307).
 	Marbach disclose a skimmer system (Fig. 1), comprising: a skimmer device; a float harness (1) and one or more floats (2) attached to the skimmer device; a self-adjusting element (13, 14) configured to be beneath the surface of [[the]] water (Fig. 1); a coarse skimmer basket (6) to trap non-fine debris; a functional equivalent of a ballast collar (12); and an exhaust outlet pipe (10). Marbach does not disclose that the element is a funnel. 
 	Iacovacci, also directed to a skimmer system, discloses providing an element in the form of a funnel (110, 120) in order to, for example, produce a swirling action to facilitate enhanced suction and debris removal.
 	Accordingly, it would have been readily obvious for the skilled artisan to modify the system of Marbach such that it includes the element being a funnel in order to, for example, produce a swirling action to facilitate enhanced suction and debris removal.
 	Per claim 2, Marbach discloses that the self-adjusting element is immediately below the surface of the water (col. 3, lines 46-50). Marbach does not explicitly disclose that depth is 0 to 3 inches.
 	It is submitted that it would have readily obvious for the skilled artisan to operate the element such that it is 0 to 3 inches below the surface in order to, for example, ensure that surface is collected as to primarily submerged debris.
 	Per claim 3, regarding the non-fine debris including grasshoppers, it is the examiner’s position that the limitation fails to impose additional structure on the basket. If it is applicant’s position that the limitation somehow adds structure, it is submitted that the basket of Marbach is capable of trapping grasshoppers.
Per claim 4, wherein the funnel self-adjusts to [[the]]an optimal level under the surface of the water (col. 3, lines 58-62).
 	Per claim 5, wherein the funnel is allowed to travel up or down on the device (col. 3, lines 58-62).
 	Per claim 6,  wherein the one or more floats are used to keep the device at the proper depth in the water, as to allow the funnel to raise up out of the water and also position itself just beneath the water (Figs. 1 and 2).
 	Per claim 7, wherein the ballast collar is used to keep the device at [[the]]a proper depth in balance with the one or more floats and the self-adjusting funnel (col. 3 lines 46-54; col. 4, lines 15-24).
 	Per claim 9, Marbach discloses a skimmer system, comprising: a float harness (1) and floats (2) attached to a skimmer device; a self-adjusting element (13, 14) configured to place itself beneath the surface of the water (Fig. 1); a coarse skimmer basket (6); a ballast collar (12); a pump (col. 3, lines 2-6) which inherently has a housing; a pump to pump water through the device (col. 3, lines 2-6). Marbach does not disclose that the element is a funnel and a filter attachment that allows the use of a filter bag or canister to filter the water. 
 	Iacovacci disclose providing a funnel (110, 120) and a filter attachment (170; Figs. 2, 3) that allows the use of a filter bag (210) or canister to filter the water in order to, for example, remove large debris from pool water.
 	Accordingly, it would have been readily obvious for the skilled artisan to modify the system of Marbach such that it includes the element is a funnel and a filter attachment that allows the use of a filter bag or canister to filter the water in order to, for example, remove large debris from pool water.
 	Per claim 10, Marbach discloses that the self-adjusting element is immediately below the surface of the water (col. 3, lines 46-50). Marbach does not explicitly disclose that depth is 0 to 3 inches.
 	It is submitted that it would have readily obvious for the skilled artisan to operate the element such that it is 0 to 3 inches below the surface in order to, for example, ensure that surface is collected as to primarily submerged debris.
 	Per claim 11, Marbach disclose wherein the water pump is connected in the same manner as the exhaust outlet 
 	Per claim 12, wherein the filter bag is attached with a “special” design adaptor (Figs. 2-3).
 	Per claim 13, wherein the device inherently can be used to remove oil from the surface of water (since the opening (14) is big enough to allow oil particles to enter).
  	Per claim14, wherein the device inherently can be used to remove small plastic debris from the surface of water (since opening 14 is big enough to admit small plastic debris and basket 6 has openings small enough to trap plastic debris).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Marbach (‘753) view of Iacovacci (‘307) as applied above, and further in view of Edwards (US 5,581,826). 
 	Per claim 8, Marbach discloses that the exhaust outlet pipe is connected to vacuum (col. 3, lines 2-6). Marbach does not explicitly disclose that the skimmer is connected to a pool’s vacuum port of a skimmer suction.
  	Edwards, also directed to a skimmer system, disclose connecting a debris removal device (PC) to a pool skimmer vacuum suction port (Fig. 1) in order to, for example, utilize the energy of an already existing pump, thereby avoiding having to purchase an additional pump.
 	Accordingly, it would have been readily obvious or the skilled artisan to modify the skimmer system of Marbach, as modified by Iacovacci, such that it includes wherein the exhaust outlet a skimmer suction in order to, for example, utilize the energy of an already existing pump, thereby avoiding having to purchase an additional pump. 




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED PRINCE whose telephone number is (571)272-1165. The examiner can normally be reached M-F: 0545-1515.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571)272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRED PRINCE/
Primary Examiner
Art Unit 1778



FP 
11/18/22